DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/11/2022. In virtue of this communication, claims 1 – 5, 7 – 22 have been amended; claim 23 is newly added. Claims 1 – 23 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objection to the drawing, it is hereby withdrawn. 
3.	Applicant's arguments with respect to claims 1 – 23 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, 12, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (hereinafter “Islam”) (Pub # US 2018/0035459 A1) in view of R1-1802854 (Qualcomm Incorporated) (eMBB and URLLC dynamic multiplexing and preemption indication on the uplink). 
Regarding claims 1 and 12, Islam discloses an apparatus and method for wireless communication by a user equipment (see UE 120 in Fig. 1/ a processing system 1500 in Fig. 15, see [0045], [0091]) comprising: 
a memory (see 1506 in Fig. 15); and 
at least one processor operatively coupled to the memory (see 1504 in Fig. 15) and configured to: 
receive a first uplink preemption indication (ULPI) indicating, for a first plurality of sets of one or more uplink resources, whether the uplink resources in the first plurality of sets of one or more uplink resources are preempted (see 261 in Fig. 2, 561 in Fig. 5, [0048], [0049], [0053], [0083], [0084] for a BS communicates a downlink control signal to the UE which discussing a mute instruction is sent or other channel inhibit instruction, the control signaling that carries UL preemption indication can be transmitted inside or outside the PDCCH region of a slot, and the resource location that is monitored for UL preemption indication correspond to a time scale of the UL URLLC interval, and see [0044], [0048], [0054] - [0055], [0060], [0083], [0084], [0086], where Islam is discussing a base station assigning sets of uplink resources which can be used for grant based transmission or grant free transmission, and the BS instructs the grant based UE’s to preempt/puncture communications on those resources when other UE’s need the resource for grant free, low latency communications, wherein the preempt instruction is sent on the down link control channel, e.g. in monitoring period 561 in Fig. 5); and 
send or drop one or more uplink transmissions according to the ULPI (see [0044], [0048], [0049], [0053] for the UE mutes transmission, postpones transmissions, or shifts channels for transmissions, thus drops transmissions for the resources based upon the preemption indication). 
Islam discloses the resource location that eMBB UEs monitored for UL preemption indication correspond to a time scale of the UL URLLC (ultra-reliable low latency communication) interval, and in Fig. 8 for a subset of the resources scheduled to carry the grant-based uplink transmission and the BS instructs the UE scheduled to perform the grant-based uplink transmission to puncture a portion of the grant-based uplink transmission corresponding to the subset of resource.
Islam does not disclose specifically that wherein a time duration of the first plurality of sets of one or more uplink resources is longer than a configured ULPI monitoring period.
 In an analogous art, R1-1802854 discloses wherein a time duration of the first plurality of sets of uplink resources is longer than a configured ULPI monitoring period (see R1-1802854, page 6 that gNB can send an indication to eMBB UEs to suspend transmissions during the scheduled URLLC PUSCH which is referred to as uplink pre-emption indication (ULPI) and see Figure 1 for the time duration of the eMBB PUSCH is longer than eMBB UL preempted). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention, to have a time duration of the first plurality of sets of uplink resources is longer than a configured ULPI monitoring period, thereby preventing eMBB UE from interfering with URLLC on the uplink such that the reliability performance of URLLC is improved and the end-to-end HARQ transmission latency is reduced consequently (see R1, first paragraph in page 7).   
	Regarding claims 8 and 19, Islam disclose an apparatus and method for wireless communication, by a base station (BS) (see BS 110 in Fig. 1/a processing system 1500 in Fig. 15, see [0091]) comprising: 
a memory (see 1506 in Fig. 15); and 
at least one processor operatively coupled to the memory (see 1504 in Fig. 15) and configured to: 
output a first uplink preemption indication (ULPI) to a user equipment (UE) (see 261 in Fig. 2, 561 in Fig. 5, [0048], [0049], [0053], [0083], [0084] for the BS communicates a downlink control signal to the UE which discussing a mute instruction is sent or other channel inhibit instruction, the control signaling that carries UL preemption indication can be transmitted inside or outside the PDCCH region of a slot, and the resource location that is monitored for UL preemption indication correspond to a time scale of the UL URLLC interval) indicating, for a first plurality of sets of one or more uplink resources, whether the one or more uplink resources in the first plurality of one or more sets of uplink resources are preempted (see [0003], [0038] - [0041], [0044], [0054] [0055], [0060], [0086] where Islam is discussing a base station assigning sets of same resources to multiple UE’s, the resources can be used for grant based transmission or grant free transmission, and the BS instructs the grant based UE’s to preempt/puncture communications on those resources when other UE’s need the resource for grant free, low latency communications, wherein the preempt instruction is sent on the down link control channel, e.g. in monitoring period 561 in Fig. 5).
Islam discloses the resource location that eMBB UEs monitored for UL preemption indication correspond to a time scale of the UL URLLC (ultra-reliable low latency communication) interval, and in Fig. 8 for a subset of the resources scheduled to carry the grant-based uplink transmission and the BS instructs the UE scheduled to perform the grant-based uplink transmission to puncture a portion of the grant-based uplink transmission corresponding to the subset of resource.
Islam does not disclose specifically that wherein a time duration of the first plurality of sets of uplink resources is longer than a configured ULPI monitoring period.
In an analogous art, R1-1802854 discloses wherein a time duration of the first plurality of sets of uplink resources is longer than a configured ULPI monitoring period (see R1-1802854, page 6 that gNB can send an indication to eMBB UEs to suspend transmissions during the scheduled URLLC PUSCH which is referred to as uplink pre-emption indication (ULPI) and see Figure 1 for the time duration of the eMBB PUSCH is longer than eMBB UL preempted). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention, to have a time duration of the first plurality of sets of uplink resources is longer than a configured ULPI monitoring period, thereby preventing eMBB UE from interfering with URLLC on the uplink such that the reliability performance of URLLC is improved and the end-to-end HARQ transmission latency is reduced consequently (see R1, first paragraph in page 7).   
Regarding claim 18, Islam in view of R1 disclose wherein the configured ULPI monitoring period is less than 2 slots (see R1, Figure 1). The motivation would provide the reliability performance of URLLC is improved and the end-to-end HARQ transmission latency is reduced consequently (see R1, first paragraph in page 7).   
Regarding claim 23, Islam in view of R1 disclose wherein the ULPI monitoring period comprises a time duration between a first ULPI monitoring occasion and a second ULPI monitoring occasion (see R1, Figure 1 for minislot scheduling occasions). The motivation would provide the reliability performance of URLLC is improved and the end-to-end HARQ transmission latency is reduced consequently (see R1, first paragraph in page 7).   
Allowable Subject Matter
6.	Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645